 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnique Moving and Storage Co., Inc., and AllianceFireproof Warehouse Co., Inc. and Ulysses Wanna-maker, Ernest Moseley,' Bobby Lofton. Cases 29--CA-5504-1, 29-CA-5504-2, and 29-CA-5560January 23, 1979DECISION AND ORDERBY MEMBERS PENELLO. MURPHY, AND TRUESDALEOn September 6, 1978, Administrative Law JudgePlatonia P. Kirkwood issued the attached Decisionin this proceeding. Thereafter, the Charging Partiesfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge, tomodify her remedy,3and to adopt her recommendedOrder.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondents, Unique Moving and Stor-age Co., Inc., and Alliance Fireproof Warehouse Co.,Inc., Brooklyn, New York, their officers, agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.The name of the Charging Party was corrected at the hearing.2 The Charging Parties have excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc. 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullexamined the record and find no basis for reversing her findings.See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).DECISIONSTATEMENT OF THE CASEPLATONIA P. KIRKWOOD. Administrative Law Judge:These consolidated cases were heard by me in Brooklyn,New York, on September 8 and 9, 1977. The complaintalleges violations of Section 8(a)(1) and (3) of the Act.'Respondent's answer admits certain of the jurisdictional240 NLRB No. 47allegations of the complaint and the allegations about thestatus of the labor organization, but denies all of the al-leged unfair labor practices.Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief filed by Respondents and the oral argument madeat the close of the hearing by General Counsel, I make thefollowing:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONThe complaint alleges and Respondent's answer admitsthat Respondent Unique Moving and Storage Co., Inc.,and Respondent Alliance Fireproof Warehouse Co., Inc.,herein called Alliance, are each of them corporations dulyorganized under laws of the State of New York. At alltimes Unique and Alliance (herein collectively called Re-spondents) have maintained their principal offices andplaces of business at 93 Lexington Avenue (Lexington fa-cility hereafter) in Brooklyn, New York, and also have aplace of business at 1356 Rockaway Parkway (Rockawayfacility hereafter), Brooklyn, New York. They have beencontinuously engaged at those locations in performingmoving and storage services and related services. Both ofthem are affiliated businesses with common officers, own-ership, and directors and constitute a single, integratedbusiness enterprise. The directors and officers formulateand administrate common labor policy for the aforemen-tioned Companies affecting the employees of these Com-panies.At times here material Respondent Unique was a mem-ber of the Moving Van Owners, Inc., a trade associationduly organized under and existing under the laws of NewYork (the Association hereafter), and the Association wasperforming in behalf of Respondent Unique and other ofits members the function of negotiating, executing, and ad-ministering collective-bargaining agreements with unionsrepresenting member employees. At times here material,the Association was composed of approximately 30 em-ployer members, including Respondent Unique, who werelocated in the Brooklyn metropolitan area and who wereengaged in performing moving, storage, and related ser-vices in the moving and storage industry.During the past year, which period is representative oftheir annual operations generally, the member firms of theAssociation, including Respondent Unique, in the courseand conduct of their collective business operations, per-formed services valued in excess of $3 million, part ofwhich services, valued in excess of $50,000, were performedfor various enterprises located in States other than theState wherein they were located. The complaint alleges,Respondent's answer admits, and I find that the Associa-The relevant docket entries are as follows: the charge in Case 29 CA5504 I was filed by Ulysses Wannamaker: the charge in Case 29 -CA5504-2, was filed by Ernest Moseley on March 10. 1977; the charge in Case 29CA-5560 was filed April 4. 1977, by Bobby Lofton. At the hearing a motionwas to amend the documents to show the correct spelling of Ernest and SamLee Mosley to be Moseley. That motion is hereby granted. UNIQUE MOVING AND STORAGE41tion and each of its member firms, including RespondentUnique, are now, and have at all times material hereinbeen, employers engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal Union 20408 of the United Warehouse Industrialand Affiliate Trades Employees Union (herein called Local20408) is and has been at all times material herein a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and the Complaint's SettingThe complaint alleges that, in violation of Section 8(a)(3)and (I) of the Act, Respondents discharged and refused toreinstate Bobby Lofton, Samuel Moseley, Ernest Moseley,and Ulysses Wannamaker on or about March 7, 1977, be-cause they joined or assisted Local 20408, and further that,in violation of Section (a)(4) of the Act, Respondents dis-charged and/or refused to reinstate the two Moseleys andWannamaker because each of them testified at a NationalLabor Relations Board hearing.Respondents' answer, as amended or explained at thehearing, denied that Respondents had any employer rela-tionship with the employees on March 7, 1977, but assertedthat if they did, they did not commit the conduct attributedto them by the complaint.Respondents' principal officers and owners are BlossomGoodman and her husband, Milton Goodman. Mrs.Goodman is Respondents' president, and Mr. Goodman,the corporate secretary. Samuel Morrison, an individualidentified in the record as the Respondents' foreman is re-sponsible for the day-to-day conduct of Respondents' busi-ness. He dispatches the trucks to customers of Respon-dents and arranges for the manning of the trucks withdrivers and crews of helpers needed to perform the servicesa particular customer job may require.At all times here relevant the Association of which Re-spondent Unique was a member (see sec. 1, supra) had acollective-bargaining agreement with Local 814, Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, which covered certain em-ployees at its operations. According to the testimony ofMrs. Goodman at the hearing, Respondents had certain"steady employees" (all covered by the Teamster contract)but frequently required additional employees to handleand service its customer orders. When additional personnelwas needed, Respondent Unique was obligated under thebargaining contract to call the Teamsters first. If the Team-sters could not furnish the needed employees, RespondentUnique was then free to hire employees from other sources.Over the past several years, individuals seeking employ-ment have gathered at Respondent's Lexington facility by6:30 or 7 a.m., in various numbers, to shape up for anywork Respondents may have for them to do.22 The individuals at the shape up were dispatched to do work not only forRespondents but also for an additional company which apparently operatedEach of the four alleged discriminatees testified that hehad shaped up daily at the Lexington facility on a regularbasis for 3 or more years. Each further testified that he hadworked an average of 3 or 4 days a week up to the time thatthe events here in issue took place. Each was paid everyFriday on cash basis. Each received from Foreman Morri-son an envelope on that day based on an hourly wage of$3.50 for helpers and $4 for drivers, together with a yellowslip of paper apparently denoting the dates and numbers ofhours worked the prior week.I credit the testimony of each of these witnesses abouttheir employment relationship with the Respondents.Chronology of Relevant EventsSometime in early 1977,3Samuel Lee Moseley, one ofthe alleged discriminatees, contacted Matthew Eason, thepresident of Local 20408, and obtained from him a numberof authorization cards for purpose of "getting a Union onmy job." 4 Samuel Moseley then solicited and obtained sig-natures on the union authorization cards from the otherthree of the alleged discriminatees as well as from twoother employees who regularly shaped up at Respondent'sLexington facility. Thereafter Local 20408 filed a represen-tation petition with the Board (Case 29-RC-3740) in whichthe Teamsters intervened.The Board conducted a hearing on Local 20408's repre-sentation petition between 9:30 a.m. and about 4:30 p.m.on March 7 and again on March 10 and on various days inMay.The incidents on which the complaint is founded tookplace on March 7.5The uncontradicted and mutually consistent testimonyof the two Moseleys and Wannamaker 6 reports about theevents immediately affecting tbe three of them as follows:About 7 a.m. on March 7, the three of them came to thefacility to shape up. As Foreman Morrison had not calledon any of them to do any work by 8:30 or so, the three ofthem borrowed an auto owned by Moseleys' uncle 7 andwent to the Board's offices to attend the representationhearing, where they remained all day. The two Moseleyswere called on to testify as union witnesses, but Wanna-maker was not called. Also present at the hearing at thetime were Mrs. Goodman and Dean DeRenzo, an officeemployee of Respondents who had accompanied Mrs.Goodman to the hearing (and who also accompanied herat the hearing before me).The hearing was adjourned at or near 5 p.m. everyonepresent was notified that the hearing would be resumed at1:30 p.m. on Thursday, March 10.Wannamaker and the two Moseleys and Local 20408agent Matthew Eason left the hearing together in the autowhich Ernest Moseley was driving that day. After takingout of that same facility. Kenmore Moving & Storage Company.All dates hereafter mentioned are for 1977 unless otherwise stated.4 Moseley testified that he had been a member of Local 20408 since about1970.The complaint alleges that the four complainants were unlawfully firedthat day.6 The two Moseleys were brothers, and Wannamaker was their cousin.Lofton. the other alleged discnminatee. was their close friend.The uncle was then employed at Respondent's facility.UNIQUE MOVING AND STORAGE 4' 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDEason to his residence, Wannamaker and the two Moseleysreturned to Respondent's warehouse facility. When theyarrived they observed Mrs. Goodman and DeRenzo in anauto parked outside or near the facility and saw that Fore-man Sam Morrison was standing near the auto talking tothe two of them. The two Moseleys and Wannamaker thenentered Respondents' premises. A little later, Mrs. Good-man approached Sam Moseley and told him to tell ErnestMoseley and Wannamaker that Foreman Morrison want-ed to see them. When Ernest Moseley and Wannamakerresponded to that summons, Foreman Morrison told thetwo of them that they were fired, paid them the moneysowed them for work performed since they had last beenpaid, and also told them that "they didn't need a unionnow.The two Moseleys and Wannamaker then left Respon-dents' premises together. Lather that evening, SamuelMoseley phoned Local 20408 agent Eason and reportedwhat had taken place. Eason advised them to continue toturn up at the Lexington facility daily for shapeup and tocarry with them picket signs stating "On Strike" and car-rying the name of Local 20408.8Pursuant to Eason's advice, the two Moseleys and Wan-namaker turned up at the Lexington facility the next day,March 8, and again the following day, March 9, but noneof them obtained any work. Apparently, they picketed onand off on both these days or at least on the last of those 2days.The events of March 7, 8, and 9 which affected BobbyLofton were as follows: Lofton also turned up at the Lex-ington facility to shape up on March 7. Unlike the otherthree men, supra, he, however, obtained some employmentfor that day for a few hours. When he completed his workassignment he returned to the Lexington facility. Sometimeafter he came back, Foreman Morrison saw him and saidto him, "Why don't you go downtown and join the rest ofthem?" Nonetheless, Lofton remained at the premises.Sometime later, Morrison saw him again and ordered himto "get out" and paid him off. Lofton learned from theother three men, sometime on March 8 or 9, what Easonhad advised the men to do. He therefore turned up at thefacility on Wednesday afternoon, March 9, with a picketsign, where he saw the others "walking [picketing] andjoined the line."On Thursday morning, March 10, the two Mosele)s,Wannamaker, and Lofton all came to the facility at about7 a.m. and again joined the shapeup group. Foreman Mor-rison advised them that work would be assigned out of theRockaway facility. The four men then drove to that facilityin Ernest Moseley's automobile. Upon their arrival, some-one in the office gave them withholding tax forms to fillout, and they did so. When they returned those forms tooffice personnel, Foreman Morrison gave Ernest Moseleya bill of lading-i.e., a contract calling for a moving job-and directed him to pick up a truck and to take with him ashelpers Samuel Moseley and Lofton.9Wannamaker wasThere is no evidence as to who prepared those signs.The bill of lading was in Respondent Unique's name. It identified MissB. Osterwell as the shipper and described the job as one requiring the mov-ing of I- 1'2 rooms of furniture from 60 East 9th Street in Manhattan to 477told to "go along with them if he wanted to." He testifiedhe didn't know whether this meant he was hired or not.The four men then arranged between them that SamuelMoseley would take Wannamaker in Ernest's car and parkit near the Moseleys' grandmother's house (somewhere be-tween Washington Street and St. Marks Street in Brook-lyn) and that Ernest Moseley and Lofton would meet themthere with Respondents' truck.None of the four men ever arrived at the customer'shouse. Instead, they parked Respondent's truck at or nearthe house where the Moseleys' grandmother lived (nearWashington Street and St. Marks Street), and the four ofthem then left in Ernest Moseley's car about 1:30 p.m. togo to the Board's offices and to attend the representationhearing. Either before or after that time-the matter is indispute-Ernest Moseley called Respondents' office andreported that the truck had a mechanical breakdown.At the representation hearing Samuel Lee Moseley andLofton were called upon to testify as Local 20408 witness-es.' Meanwhile, either while the hearing was going on orat its conclusion, Ernest Moseley and Wannamaker filedthe charges herein in Cases 29-CA-5504-1, and 5504-2each respectively alleging he had been fired on March 7because he had testified at the hearing on that day and/orbecause of his support of Local 20408.1'All four of the complainants returned to the premises thefollowing morning. At this point Ernest Moseley returnedthe truck keys to Foreman Morrison, who then calledBob's Towing Garage (a service station customarily usedby Respondents) and had the tow truck come by Respon-dents' facility so that Ernest Moseley could show the twotruck driver where Respondents' truck was parked. ErnestMoseley then got on the tow truck, and Samuel Moseley,Wannamaker, and Lofton got into Moseley's auto and pro-ceeded ahead of the tow truck to the location where Re-spondents' truck was parked. The latter was then towedaway.Each of the four complainants testified that althoughthey continued to shape up regularly thereafter, none ofthe four of them was ever employed again for any work.B. Respondents' Decision to Discharge the Four Men, andthe Asserted Reasons for That DecisionIn her testimony Mrs. Goodman conceded that Respon-dents decided, on March 11, that they would never againwillingly employ any of the four men. Although the four ofthem were given employment on March 10, in good faith,she believed they accepted their work assignment on thatday with knowledge that they would not perform the workand with the intent of prejudicing Respondents' economicinterests by "vandalizing" and hiding the truck.According to Mrs. Goodman, once Respondents' truckwas delivered to the possession of the men on March 10 forBroom Street, also in Manhattan. The job was scheduled for 12:30 p.m.For reasons not made clear on the record, the hearing on that day didnot open at the scheduled time. It actually commenced about 4:30 p.m.instead of the initially scheduled time of 1:30 p.m.I have made this finding of fact based upon the documentary evidenceof the charges. ach of these two charges is dated March 10, 1977, and ismarked with the official stamp of the Board as "Received, March 10, 1977,5:45 p.m" UNIQUE MOVING AND STOP-AGE43purposes of performing the moving job described in the billof lading, no one at Respondents' facility heard anythingfrom any of them until 8 p.m. that evening. Then, a callwas received from Ernest Moseley, reporting that the truckhad broken down and was parked near Washington Streetand St. Marks Street in Brooklyn. Meanwhile, earlier in theafternoon (about 2:30), Respondents received at their facil-ity a "frantic" telephone call from the customer who hadgiven Respondents the moving contract, asking where thetruck was. Respondents' office personnel advised her thatthe truck was on the way. About an hour later, Respon-dents received a telephone call from a Mr. Verdi of theNew York Department of Transportation, who advisedthem a complaint had been submitted by Respondents'customer of nonperformance of her moving contract andthat a fine was therefore being levied on Respondents inthe amount of $100 to $150. Respondents were about tocall the police to look for the truck when Ernest Moseleycalled, and following that call they dispatched Bob's Tow-ing Garage to pick up the truck where Moseley said that itwas parked. Bob's Towing Garage reported that the towtruck could not find Respondents' vehicle, and it was forthis reason that on the next morning (March I 11) Respon-dents directed the complainants to show the tow truckwhere Respondents' vehicle was parked. When the truckultimately arrived at Bob's Towing Garage, they laterfound that the only thing wrong with it was that the wireshad been disconnected from the battery.The four complainants' version of the occurrences ofMarch 10 was quite different.The story told by Ernest Moseley, the driver of the truck(and by custom the man "in charge" of the crew of helpersassigned to go on the moving assignment with him), wasthat he stopped at his grandmother's house to change intowork clothes.'2He avers that after he changed his clothesand came down ready to drive the truck to the customer'shouse, he and his helpers too in the truck, he tried to startit up and found that it would not "turn over" at all. Hethen called Respondents' office facility and reported thebreakdown to Foreman Morrison. The latter told him toremain with the truck until a tow truck came to pick upRespondents' vehicle. He asserts that he waited for aboutan hour to an hour and a half for the tow truck, and hethen called Local 20408 agent Eason and told him whathad happened. Eason advised him to leave the truck whereit was and to come down to the representation case hear-ing.'3Thereupon, he and the three other complainants gotin his car and drove to the Board offices. He admitted thathe did not call Respondents to report that he was leavingtheir truck unattended and that he took the keys to thetruck with him. He testified also that the tow truck couldtow Respondents' vehicle even though it was all locked up-He explained that he had come to the facility that day in a $25 pair ofslacks because he did not expect to be called in to work. This did not strikeme as true. since he also testified that he was turning up at the facility evenmorning at the direction of Local 20408 agent Fason to shape up and or topicket in the event other individuals from the shapeup crew were assigned tojo,, .By custom, the driver and crew dispatched to do a moving job werepaid only from the time of arrival at the customer's house until the time theycompleted the moving work.and that a mechanic could get under the hood withouthaving to unlock the truck.4Concluding FindingsBased on my review of all the relevant testimony, I re-solve the various questions of fact and law posed by thecomplaint in its defense as follows:I. I find consistent with the General Counsel's positionthat the four complaintants were "employees" of Respon-dents within the meaning of the Act on March 7. Although,as later noted, I do not credit certain portions of their testi-mony concerning the events of March 10, I believe the fourot them were telling the truth about their regular appear-ance on shapeup at Respondents' premises over the year ortwo preceding March 7 and about Foreman Morrison'sassignment of work to them in that period on an average of3 to 4 days per week.52. 1 also credit the undisputed testimony of ErnestMoseley and Wannamaker in which the two of them re-ported that after returning from the representation hearing,Foreman Morrison told them they were fired and that theydid not need a union now. In addition, I credit Lofton'stestimony that earlier that afternoon, Foreman Morrisonadvised him, in essence, to "get out" of Respondents'premises and go join his friends downtown-a statementwhich Lofton understandably interpreted as a meaningthat he was fired because of his support or suspected sup-port of Local 20408 once Lofton found out what had beentold to Moseley and to Wannamaker by Morrison. In thesetting of surrounding events, I find this testimony to beplausibly consistent with the logic of inherent probabili-ties.16Based on the foregoing evidence, I conclude that Re-spondents terminated the employee status of Ernest Mose-ley, Ulysses Wannamaker, and Bobby Lofton on March 7;that it did so because of their support of or membership inLocal 20408; and that Respondents thereby violated Sec-tion 8(a)(3) and (1) of the Act. I also find that in the case ofWannamaker and Ernest Moseley, Respondents' dischargeaction also violated Section 8(a)(4) of the Act.I find no evidence, however, that Respondents deliveredto Samuel Lee Moseley any termination notice on that day.In the circumstances, I do not find proved the complaint'sallegations that he was also discriminatorily terminated onthat day.3. 1 do not credit the testimony of any of the complain-ants which reports or suggests that: (a) they intended, ingood faith, to perform the work assignment given them byRespondents on March 10; (b) Ernest Moseley gave Re-14 In response to a question I asked him. Moseley admitted he had previ-ously left a broken-down truck unattended and had been reprimanded byMornson for so doing.-Mornson, I note, was not called upon to testify at the hearing, and hisabsence was not explained. In these circumstances, I may and do infer thathis testimony would not have been favorable to Respondents. Mrs. Good-man. who testified to the effect that "these people" were unknown to her,was not in a position to know what Foreman Morrison was doing withrespect to the selection of particular individuals from shapeup. Nor was shepersonally aware of who was part of the regular shapeup group during theperiods of time here relevant.Morrison. as noted, was not called on to testify in this proceeding.UNIQUE MOVING AND STORAGE 43 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondents a report about the truck's location and its"breakdown" early in the day on March 10; and (c) noneof them was aware of what was wrong with the truck whenthey left it unattended and went to the Board hearing.None of this part of their story rang true as I heard each ofthem deliver it. And on reviewing all the evidence, I believethat they did not perform their work assignment becausethey wanted to go to the Board hearing; that they deliber-ately disconnected the battery cables so as to make it ap-pear that they had justifiable cause for their failure to per-form the work assignment; and that, as reported by Mrs.Goodman, Moseley did not telephone Respondents to ad-vise them where the truck was until well after the hearingwas over. This finding, of course, represents a judgmentthat the opposite of what they said had taken place wastrue, since I have no direct evidence so showing. But, in myview, such a judgment is warranted and is consistent with"inherent probabilities," given the undisputed facts that:(a) all of them picketed Respondents on March 8 and/or 9:(b) charges initiating from this proceeding and describingRespondents' March 7 "termination" actions were filed onthe evening of March 10-the day Respondents gave allfour complainants an assignment by picking them to do amoving job from the shapeup group; (c) three of the fourknew, because of their presence at the representation hear-ing on March 7, that the representation hearing for March10 was scheduled to begin at 1:30 p.m.-about the timethat they were supposed to be at the customer's location: 17(d) when the four complainants turned up at Respondents'facility on March II, Respondents had to have them ac-company the tow truck to show the latter where Respon-dents' vehicle was parked (the location, I note, was inBrooklyn, and, as was conceded, the towing service wasone Respondents customarily used); and (e) the mechani-cal "difficulty" with Respondents' vehicle (disconnectedbattery cables) was one which an experienced driver wouldhave looked for if the starter wouldn't turn over and couldeasily have coped with and resolved.Further, in light of my findings and conclusions aboutthe conduct of the four complainants on March 10, I amconstrained to credit Mrs. Goodman's representations thatthe reason Respondents decided, on March 11, that theycould no longer employ any of the four complainants wasbecause she and/or Morrison believed the four of themaccepted Morrison's work assignment on March 10 withknowledge that they would not perform it and had thendeliberately "vandalized" Respondents' truck and wrong-fully withheld possession of it from Respondents for theentire business day.For the above reasons, I hold with Respondents thatthey committed no violation of the Act by deciding not toemploy any of the four complainants on and after March11, 1977.17 General Counsel suggested. in her oral argument at the close of thehearing, that Respondents assigned the work to the four complainants onthat day in order to keep them from going to the hearing. However, there isno evidence that Respondents knew, or had an) reason to know, that any ofthe four were "due" at the hearing or had planned to go. They were notunder subpena. and none of them notified Respondents that they had plan-ned to go to the hearing.THE REMEDYMy recommended Order shall include the usual cease-and-desist notice posting provisions consonant with the un-fair labor practice findings made above. In addition, and inlight of the finding that Respondents unlawfully terminat-ed the employee status of Ulysses Wannamaker, ErnestMoseley, and Bobby Lofton on March 7, 1977, my recom-mended Order shall provide that Respondents make eachof them whole for any loss of earnings and benefits eachmay have suffered by reason of Respondents' illegal activi-ty. The sum of money due each shall be computed in ac-cordance with the formulas prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950), and Florida Steel Corpora-tion, 231 NLRB 651 (1977). This amount shall be comput-ed from March 7, the date of their illegal discharge, toMarch I1,8 the date on which Respondents terminatedthem for cause after reemploying them on March 10. 1shall further recommend that Respondents be required topreserve and make available to the Board agents, uponrequest, all pertinent records and data necessary in analyz-ing and determing whatever backpay may be due.Upon the foregoing findings of fact and conclusions oflaw and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 9Respondents Unique Moving and Storage Co., Inc., andAlliance Fireproof Warehouse Co., Inc., their officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to hire or rehire workers because of theirmembership in or activities on behalf of Local 20408 of theUnited Warehouse Industrial and Affiliate Trades Em-ployees Union or any other labor organization or becausesaid workers have given testimony under the Act in con-nection with cases pending before the Board.(b) In any other manner interfering with, coercing, orrestraining any employees or prospective employees in theexercise of rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Make whole Ulysses Wannamaker, Ernest Moseley,and Bobby Lofton for any loss of pay and benefits whichthey may have suffered by reason of the illegal activity, tobe computed in accordance in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-18 It is my opinion that Respondents' reemployment on March 10 of thethree men it "fired" on March 7 meets any instatement or reinstatementobligation Respondents incurred under law by reason of their unlawful sev-erance of those three men's employment on March 7. I so find.l In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. UNIQUE MOVING AND STORAGE45sary to a determination of compliance with paragraph (a)above.(c) Post at its Brooklyn, New York, facilities copies ofthe attached notice marked "Appendix." 20 Copies of saidnotice, on forms provided by the Regional Director forRegion 29, after being duly signed by Respondents' au-thorized representative, shall be posted by Respondentsimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondents to insure that said noitces are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 29, in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.20 In the event that this Order is enforced by a judgment of a nitedStates Court of Appeals, the words in the notice reading "Posted b Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the nited States Court of Appeals Enforcing an Order of theNational abor Relations Board."APPENDIXNOTICE To EPItOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing, during which all parties were given anopportunity to present evidence and argument, it has beendetermined that we violated the law by committing unfairlabor practices. In order to remedy such conduct, we arebeing required to post this notice. We intend to complywith this requirement and to abide by the following com-mitments:WE WILL NOT discharge or refuse to hire or rehireworkers or discriminate in any other manner with re-gard to their hire or tenure of employment, or anyterm or condition of their employment, because oftheir membership in or activities on behalf of Local20408 of the United Warehouse Industrial and Affili-ate Trades Employees Union, or any other labor orga-nization, or because said workers have given testi-mony under the National Labor Relations Act inconnection with cases pending before the NationalLabor Relations Board.WE WILL NOT interfere with, restrain, or coerce ouremployees or prospective employees in any mannerwith respect to the exercise of those rights which Sec-tion 7 of the National Labor Relations Act guaran-tees.WE WILL make whole Ulysses Wannamaker, ErnestMoseley, and Bobby Lofton for any loss of pay theymay have suffered by reason of the discriminationpracticed against them.UNIQUE MOVING & STORAGE Co.. INC. ND AL-LIANCE FIREPROOF WAREHOUSE COMPANY INC.UNIQUE MOVING AND STORAGE 45